— In an action to recover damages, inter alia, for intentional infliction of emotional distress and breach of contract, the defendant appeals from an order of the Supreme Court, Orange County (Rubenfeld, J.), dated May 29, 1985, which granted the plaintiffs motion to vacate the defendant’s notice to produce and first series of interrogatories, with leave to the defendant to serve new interrogatories.
Order modified, by adding a provision thereto that the defendant is also granted leave, if it be so advised, to serve a new notice to produce in proper form. As so modified, order affirmed, with costs to the plaintiff. (See, Benzenberg v Telecom Plus, 119 AD2d 717.) Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.